Citation Nr: 0010889	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1970 to April 1977, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in January 1998 he requested a hearing at the RO 
before the Hearing Officer.  Subsequently, a VA Form 119 
(Report of Contact) dated in February 1998 indicated that it 
was felt that if the veteran were afforded a VA examination, 
a hearing may not be needed.  To this end, the veteran's 
representative was contacted, who in turn contacted the 
veteran, who indicated that he was willing to report for a VA 
examination and that he would "defer the hearing at this 
time."  

The veteran was afforded a VA examination and following the 
examination the RO continued the denial of the benefit sought 
on appeal.  However, the veteran was not afforded an 
opportunity to appear for a hearing following the VA 
examination and the RO adjudication, and the record does not 
reflect that the veteran ever withdrew his request for a 
hearing.  

The prejudicial failure to afford the veteran a hearing 
constitutes an example of a denial of due process of law that 
could result in any decision issued by the Board being 
vacated.  See 38 C.F.R. § 20.904 (1999).  Therefore, in order 
to give the appellant every consideration with respect to the 
present appeal and to ensure due process of law, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be afforded a hearing 
at the RO before the Hearing Officer at 
the earliest available opportunity.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


